Citation Nr: 0840237	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for arthritis, 
spondylitis of the spine, currently assigned a 10 percent 
evaluation.

2.  Entitlement to a separate compensable evaluation for 
neurological manifestations involving the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1945 to 
September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2006, which denied the veteran's August 2006 
claim for an increased rating for his low back disability.  
In September 2008, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

At his hearing, the veteran testified that he has shoulder 
and arm disabilities which he feels are due to his service-
connected back condition.  In the context of describing 
symptoms of his service-connected back condition, these 
statements constitute an informal claim for service 
connection for shoulder and arm disabilities, and these 
claims are REFERRED to the RO for appropriate development.

The issue of entitlement to a separate compensable evaluation 
for neurological manifestations involving the lower 
extremities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Since August 23, 2006, arthritis, spondylitis of the spine, 
has been manifested by limitation of flexion to 60 degrees.


CONCLUSION OF LAW

Since August 23, 2006, the criteria for a 20 percent 
evaluation for arthritis, spondylitis of the spine have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, in October 2006, prior to the adjudication of 
the claim, he was furnished a letter in which the RO advised 
the claimant of the information necessary to substantiate the 
claim for a higher rating, of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was informed that in order for an increased 
rating to be assigned, evidence must show his condition had 
become worse, which could be shown by medical evidence or 
other evidence showing persistence or recurrent symptoms of 
disabilities.  He was told that a disability rating will be 
determined under the rating schedule, with ratings ranging 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  The notice also provided examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
treatment records, Social Security Administration (SSA) 
determinations, statements from employers, or statements 
discussing her disability symptoms from people who had 
witnessed how they affected him.  He was informed of the 
specific rating criteria in the June 2007 statement of the 
case, as well as in a separate notification letter in August 
2008.  

As to the duty to assist, the veteran's VA medical records 
have been obtained.  He was afforded a VA examination in May 
2007, which was thorough and complete as to the matter 
decided in this decision.  He provided written statements and 
testimony at an September 2008 Board hearing, regarding how 
his condition affects him, including in daily life.  
Additional evidence submitted at the hearing was accompanied 
by a waiver of initial RO consideration.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities of the spine, including degenerative 
arthritis of the spine (diagnostic code 5242), the rating 
schedule includes a General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 
(2007).  As pertinent to the thoracolumbar spine, the 
criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more 
of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent rating is warranted.  
Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

The veteran filed a claim for an increased rating for his low 
back disability in August 2006, and VA outpatient treatment 
records show that in December 2006, he complained that his 
back pain was getting worse.  

On a VA examination in May 2007, the veteran described his 
symptoms as chronic low back pain, stiffness, weakness, and 
fatigability.  On examination, he was able to walk normally.  
On range of motion testing, forward flexion was to 60 
degrees, with pain, extension to 15 degrees with pain, right 
and left flexion were to 20 degrees, and right and left 
lateral rotation were to 30 degrees.  On examination, there 
was objective evidence of painful motion, and tenderness to 
palpation of the right paraspinal muscles.  X-rays disclosed 
moderate to marked degenerative arthritic changes, scoliosis 
of the lumbar spine, and fusion of the bodies of L2-3.  

Under the rating criteria, forward flexion limited to 60 
degrees, as demonstrated on the examination, warrants a 20 
percent rating.  In this regard, forward flexion of the 
thoracolumbar spine greater than 60 degrees indicates a 10 
percent rating, while forward flexion not greater than 60 
degrees warrants a 20 percent rating.  Thus, forward flexion 
of 60 degrees, being not greater than 60 degrees, meets the 
criteria for a 20 percent rating.  

A rating in excess of 20 percent is not warranted, as the 
veteran's disability does not meet any criteria for a 40 
percent rating.  In addition, the examiner, in May 2007, 
found that there was no additional limitation due to pain, or 
with repetitive motions.  He did not have incoordination 
weakness or fatigabiltiy.  Thus, a higher rating is not 
warranted based on functional impairment.  See 38 C.F.R. §§ 
4.40, 4.45 (2008), DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In a statement submitted at the veteran's hearing, his 
daughter said the veteran's activities were limited, noting 
examples such as inability to climb a ladder or get out of a 
bathtub without help.  However, he has a number of 
disabilities, including bilateral knee disabilities, as well 
as a cervical spine fracture sustained in an automobile 
accident in May 2008, which are not part of the service-
connected disability picture.  There is no medical evidence 
attributing these limitations to his lumbar spine disability, 
and on the VA examination in May 2007, he specifically stated 
that he did not have any limitations in his activities of 
daily living.  Moreover, neither the veteran nor his daughter 
is competent to render an opinion that the described 
limitations are due to the low back disability, because they 
do not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  For example, the veteran 
testified at his hearing that he was undergoing physical 
therapy for his back condition, but the private record he 
submitted in support of that contention, from M. Fontanarosa, 
M.D., showed that he was being treated for a recent cervical 
spine fracture, and not for his service-connected low back 
condition.  

The veteran, who retired in 1986, specifically stated that 
his back condition did not interfere with his employment.  
Moreover, he has not contended, nor does the evidence 
otherwise suggest, that the rating criteria are inadequate to 
describe his back condition.  Consequently, the question of 
an extraschedular evaluation is not raised.  See Barringer v. 
Peak, No. 06-3088 (U.S. Vet. App. Sept. 16, 2008); Thun v. 
Peake, 22 Vet. App. 111 (2008).  

In sum, the evidence shows that a 20 percent rating, but no 
higher, is warranted for the veteran's service-connected low 
back disability.  Moreover, the Board finds that the 20 
percent rating was warranted as of the date of his claim, 
received August 23, 2006, and staged ratings are not 
warranted.  See Hart, supra.  In this regard, the veteran 
filed a claim for an increased rating for his low back 
disability in August 2006, and VA outpatient treatment 
records show that in December 2006, he complained that his 
back pain was getting worse, but an examination was not 
afforded until May 2007.  Since he is competent to report his 
symptoms, the Board finds that the evidence is evenly 
balanced as to whether the symptoms reflective of a 20 
percent rating were present as of the date of claim.  

In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 20 percent evaluation for arthritis, spondylitis of the 
spine, is granted, effective August 23, 2006.


REMAND

At his September 2008 Board hearing, the veteran testified 
that he also had radiation of pain into the lower 
extremities.  He said that he did not mention this on his 
examination, because he felt that as a soldier, he should be 
tough.  The examination itself, conducted in May 2007, 
included normal neurological and lower extremity findings, 
except that strength of dorsiflexion and plantar flexion was 
mildly reduced to 4/5, and although straight leg raising was 
negative, he could only raise to approximately 60 degrees 
bilaterally due to hamstring tightness.  It was not 
specifically noted whether the slight decrease in strength in 
foot motion or the hamstring tightness was due to the back, 
or to other causes, and in view of the veteran's testimony at 
the hearing, this needs to be further investigated, by means 
of an additional examination.  In this regard, foot drop is a 
symptom which may be associated with sciatic nerve 
disability.  See 38 C.F.R. § 4.12a, Code 8520 (2008).  

Moreover, this matter must be considered as part of the 
increased rating claim currently before the Board, because 
the rating criteria in effect for rating disabilities of the 
spine specifically provide that any associated objective 
neurologic abnormalities are to be evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Codes 
5235-5243, Note (1) (2008).  Typically, the entire claim 
would be remanded under these circumstances, since the issue 
is part of the increased rating claim.  However, the VA 
examination was adequate as to the findings localized to the 
back itself, and clearly shows that a 20 percent rating is 
warranted based on such symptoms; to remand the entire claim 
would unnecessarily delay the action on the increased rating 
issue decided in the veteran's favor.  In this regard, the 
case has been advanced on the docket, indicating some 
urgency.  Further, the claimed symptoms are entirely 
separate, and, if compensable, would be rated under separate 
diagnostic criteria.  Therefore, under the circumstances 
presented by this case, the Board concludes that the most 
reasonable approach is to decide the appeal as to the 
symptoms localized to the back, and remand the issue of 
entitlement to a separate rating for neurological symptoms 
involving the lower extremities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for a VA 
neurological examination to determine 
whether he has neurological symptoms 
involving the lower extremities, due to 
his service-connected arthritis, 
spondylitis of the spine.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  All necessary 
tests and studies should be accomplished.  
The presence and extent of any lower 
extremity manifestations of the service-
connected low back disability, such as 
sciatic neuropathy and/or lumbar 
radiculopathy, should be assessed.  
Symptoms localized to the back itself, 
such as range of motion of the spine, need 
not be reported; the only question 
remaining is the presence and severity of 
radicular or other neurological symptoms 
of the back disability present in the 
lower extremities.  Symptoms included in 
the report which are not due to the 
service-connected low back disability 
should be identified as such.  The 
examiner should fully describe the 
objective findings that support his or her 
conclusions, and a complete rationale for 
all opinions should be provided.   

2.  Thereafter, adjudicate the claim for a 
separate rating for neurological 
manifestations of the lower extremities, 
as a symptom of the service-connected low 
back disability.  If the claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
which includes the relevant diagnostic 
criteria, and give them an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


